DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11/294,491. Although the claims at issue are not identical, they are not patentably distinct from each other because:


Current Application: 17/564,657
Patent Application: 11,294,491
Claim 13. A display device comprising: a base substrate; pixel electrodes arranged in a display area; sensor electrodes arranged in a matrix in the display area;
Claim 1. A display device comprising: a base substrate; pixel electrodes arranged in a display area; sensor electrodes arranged in a matrix in the display area;
a first insulating layer between the pixel electrodes and the sensor electrodes; metal lines connected to at least one of the sensor electrodes; and
a first insulating layer between the pixel electrodes and the sensor electrodes; metal lines connected to one of the sensor electrodes; 
a second insulating layer between the metal lines and the at least one of the sensor electrodes, wherein the sensor electrodes include a first sensor electrode,
a second insulating layer between the metal lines and the one of the sensor electrodes; and … the sensor electrodes include a first sensor electrode,
the metal lines include a first metal line and a second metal line, the second metal line is in parallel to the first metal line, the second metal line is at an interval with the first metal line in a first direction,
the metal lines include a first metal line and a second metal line, the second metal line extends in parallel to the first metal line, the second metal line is arranged at intervals with the first metal line in the first direction,
the first metal line is in contact with the first sensor electrode via first contact holes,
Claim 5: the first metal line is connected to the first sensor electrode via the first contact holes,
the second metal line is in contact with the first sensor electrode via second contact holes, and
the second metal line is connected to the first sensor electrode via the second contact holes,
a number of the first contact holes is
 different from a number of the second 
contact holes.
and a number of the first contact holes is different from a number of the second contact holes.


	Claim 13 of the current application mentions terms such as “the at least one of the sensor electrodes”, wherein the U.S. Patent Application mentions “the one of the sensor electrodes” wherein the meaning of the two terms is the same because “at least one of” can be considered as “one of”.
	
Allowable Subject Matter
Claims 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art reference of Shepelev (U.S. Pub. No. 2016/0291721) teaches a matrix sensor with via routing wherein the display has a plurality of sensor electrodes arranged in a matrix form and a plurality of metal (conductive) routing traces 240B connected to each of the sensor electrodes. Each conductive line 240S is coupled to one of the sensor electrodes 120 by a via 202, and optionally, one or more additional vias 202i as can be seen in figures 4, 6, and 7. However, Shepelev does not teach the first metal line is in contact with the first sensor electrode via first contact holes, the second metal line is in contact with the first sensor electrode via second contact holes, and most importantly Shepelev does not teach a number of the first contact holes, which refers to the holes connecting the first metal line to the first sensor electrode are different from a number of the second contact holes, which are connecting the second metal line to the first sensor electrode. The contact holes shown in figure 7 are all the same for each sensor electrode 120.
Park (U.S. Pub. No. 2016/0299385) teaches a display device having a plurality of sensor electrodes TSE and each sensor electrode is connected to a respective sensing line SL via a hole. Park does not teach all the limitations of claim 13 wherein the first metal line is in contact with the first sensor electrode via first contact holes, the second metal line is in contact with the first sensor electrode via second contact holes, and most importantly Park does not teach a number of the first contact holes, which refers to the holes connecting the first metal line to the first sensor electrode are different from a number of the second contact holes, which are connecting the second metal line to the first sensor electrode.
	Kim (U.S. Pub. No. 2015/0145821) teaches a touch sensor integrated type display device wherein he electrode connecting wires are touch driving electrode connecting wires (Tc11-Tc14, Tc21-Tc24, Tc31-Tc34, Tc41-Tc44). The first set of electrodes is a touch driving electrode (Tx11). The second set of electrodes is a touch sensing electrode (RX1). Each of the touch sensors are connected to a respective sensor electrode via a hole and there is an interval between the first and second sensors as they are parallel to one another in a specific direction. Kim does not teach all the limitations of claim 13 wherein the first metal line is in contact with the first sensor electrode via first contact holes, the second metal line is in contact with the first sensor electrode via second contact holes, and most importantly Kim does not teach a number of the first contact holes, which refers to the holes connecting the first metal line to the first sensor electrode are different from a number of the second contact holes, which are connecting the second metal line to the first sensor electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanemura (U.S. Pub. No. 2017/0255295) teaches an input device having sensing electrodes connected to sensing lines via holes.
Hao (U.S. Pub. No. 2018/0059830) teaches a touch panel and method of fabricating wherein the touch panel has a plurality of sensing pas connected to sensing lines via a connection hole.






Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691